DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 10, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-21, 23, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russikoff (US 7,950,342).

Russikoff also discloses the same method of stowing a bimini assembly as claimed, as shown in Figures 1-6, said method including the steps of transforming a bimini assembly, defined as Part #10, from an open configuration, as shown in Figure 1, to a closed configuration, as shown in Figure 6, and gathering a cover, defined as     Part #12, with a gathering mechanism as said bimini assembly transforms from said open configuration to said closed configuration, as shown in Figures 1-6.  Said gathering mechanism applies a force on a guide strap, defined as Part #34, which is connected to said gathering mechanism, as shown in Figure 2.  A pair of hydraulic actuators, each defined as Part #24, automatically move a boot from a first position, as shown in Figure 2, to a second position, as shown in Figure 6, in response to an input from an operator.  When said boot is in said second position, said boot encloses said bimini assembly, as shown in Figure 6.  Said bimini assembly and said boot are also connected to a support structure of a watercraft or boat, defined as Part B, as shown in Figure 1.

Allowable Subject Matter
Claims 5, 6, 8, 9, 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Russikoff (US 8,857,366) discloses a boat canopy system that includes a roller for rolling up or unrolling a canopy cover.  Zirkelbach et al.                (US 5,303,667) discloses a bimini top system for a boat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




November 22, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617